Citation Nr: 1711000	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to February 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A VA audiology report shows that the Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such case, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The Veteran's VA treatment records have been obtained and he has been provided a VA audiological examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

The May 2015 rating decision on appeal granted service connection for bilateral hearing loss.  The RO assigned a noncompensable initial rating effective from October 2013.  The Veteran asserted on his July 2015 notice of disagreement that he should be granted at least a 20 percent rating for his bilateral hearing loss. 

In March 2014 the Veteran reported to a VA audiologist that talking on the cell phone and watching television were his most difficult listening situations.  April 2014 VA medical records indicate that VA provided the Veteran hearing aids.  

A May 2015 VA audiometric evaluation (located in the Veteran's Virtual VA electronic file) revealed right ear puretone thresholds, in decibels, of 30, 45, 60, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 53 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 30, 40, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 51 decibels.  Speech recognition ability was 98 percent on the right and 96 percent on the left.  It was noted that the Veteran's hearing loss had no functional impact on his ordinary conditions of daily life, including ability to work.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted by a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86 (a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  In this case, the Veteran's hearing loss does not meet these criteria and the Veteran's disability cannot be evaluated under the alternative rating scheme.

With an initial rating assigned following a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The May 2015 VA audiological examination reveals that the Veteran had a puretone threshold average of 53 decibels in the right ear and 51 decibels in the left ear.  He had right ear speech discrimination of 98 percent and left ear speech discrimination of 96 percent.  Using Table VI, these findings are equivalent to Level I hearing loss in right ear and Level I hearing loss in the left ear.

Considering Table VII, when there is Level I hearing loss in both ears a noncompensable rating is the maximum rating for assignment under the schedular criteria.  38 C.F.R. § 4.87 (a), Code 6100.  Accordingly the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.

On his April 2016 substantive appeal the Veteran reported that men he served with in his tank unit have received 30 percent evaluations for their hearing loss.  He asked why he was not awarded the same rating.  The Board notes that a veteran's rating for hearing loss depends on the audiometric testing results obtained from that veteran.  If some of the people he served with have a greater degree of hearing loss than he has exhibited, then they may be entitled to a higher rating.  As explained above, based on the hearing acuity reflected by his own audiological testing in May 2015, the Veteran is not entitled to a compensable rating for his degree of hearing loss.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

As previously stated, the May 2015 examiner noted that there were no effects on the Veteran's usual daily activities.  However, the Veteran has reported functional impairment throughout the pendency of his appeal as reflected in the electronic claims file.  The May 2015 examiner noted that he reviewed the Veteran's electronic claims file thereby, acknowledging the Veteran's reported functional impairment due to his service-connected bilateral hearing loss.  As this examination addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of an initial compensable rating.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.

Under 38 C.F.R § 3.321 (b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Additionally, the governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321 (b)(1).  The record does not reflect that the Veteran has required any hospitalizations for his hearing loss or that such has markedly interfered with his employment or daily activities, beyond what is contemplated in the rating schedule. 

As shown above, the disability picture for the Veteran's service-connected bilateral hearing loss has not met the criteria for a compensable rating at any time since the grant of service connection.  See Fenderson.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.


ORDER

An initial compensable evaluation for bilateral ear hearing loss is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


